 

Exhibit 10.2

 

SIDE LETTER

 

This SIDE LETTER (this “Agreement”), dated as of April 6, 2016, is made and
entered into by and between ZAIS FINANCIAL CORP., a Maryland corporation (the
“Company”) and WATERFALL ASSET MANAGEMENT, LLC, a Delaware limited liability
company (the “Manager”). Capitalized terms used herein but not defined shall
have the meanings ascribed to them in the Management Agreement (defined below).

 

WHEREAS, the Company is a party to the Agreement and Plan of Merger, dated as of
April 6, 2016 (the “Merger Agreement”), by and among the Company, ZAIS Financial
Partners, L.P., a Delaware limited partnership (“Company Operating
Partnership”), ZAIS Merger Sub, LLC, a Delaware limited liability company
(“Merger Sub”), Sutherland Asset Management Corporation (“Sutherland”), and
Sutherland Partners, L.P. (“Sutherland Operating Partnership”), whereby
Sutherland will merge with and into Merger Sub, with Merger Sub being the
surviving company under the name of “Sutherland Asset Management LLC” and a
wholly owned subsidiary of the Company, and whereby Company Operating
Partnership will merge with Sutherland Operating Partnership, with Company
Operating Partnership being the surviving entity under the name “Sutherland
Partners, L.P.” and whereby the Company will amend its charter to change its
name to “Sutherland Asset Management Corporation”, in each case effective as of
the Effective Date (as defined below);

 

WHEREAS, concurrently with the execution of this Agreement, the Company will
execute the Management Agreement (the “Management Agreement”) with the Manager,
pursuant to which, as of the Effective Date (as defined below), the Manager will
provide for the day-to-day management of the operations of the Company and its
subsidiaries and will be responsible for the selection, purchase and sale of the
Company’s portfolio investments, the Company’s financing activities, and
providing the Company with investment advisory, asset management and other
services, all as more specifically described in the Management Agreement;

 

WHEREAS, in order to address certain potential conflicts arising from and after
the Effective Date from the Company’s relationship with the Manager and the
Manager’s relationship with its affiliates, the parties hereto desire to set
forth certain policies relating to future investment vehicles sponsored by the
Manager or its affiliates; and

 

WHEREAS, this Agreement will become effective if and when the closing under the
Merger Agreement occurs, and will terminate automatically upon any termination
of the Merger Agreement in accordance with its terms.

 

NOW, THEREFORE, for the mutual promises made herein and in the other agreements
executed by the parties concurrently herewith or contemplated hereby, and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

 

 

 

 

Article I

ADDITIONAL INVESTMENT VEHICLES

 

Section 1.01         Additional Investment Vehicles. During the term of this
Agreement, neither the Manager nor any of its affiliates shall (i) sponsor or
manage any additional investment vehicle where the Company does not participate
as an investor whose primary investment strategy will involve small-balance
commercial (“SBC”) mortgage loans, unless the Manager obtains the prior approval
of a majority of the Board of Directors of the Company (the “Board of
Directors”) (including a majority of the Company’s independent directors) or
(ii) acquire a portfolio of assets, a majority of which (by value or unpaid
principal balance) are SBC mortgage loans on behalf of another investment
vehicle (other than acquisitions of SBC asset backed securities), unless the
Company is first offered the investment opportunity and a majority of the Board
of Directors (including a majority of the Company’s independent directors)
decide not to acquire such assets; provided, for the avoidance of doubt, the
Board of Directors has previously waived the forgoing restrictions with respect
to past transactions as they relate to Waterfall Olympic Master Fund, LP or
Waterfall Olympic Fund, Ltd.

 

Article II

TERM

 

Section 2.01         Term. This Agreement shall be effective as of the Closing
Date (as defined in the Merger Agreement) (the “Effective Date”) and shall
terminate on the first to occur of any of the following events:

 

(a)          Immediately upon the execution by all parties hereto of a written
agreement to terminate this Agreement (or upon the effective date of such
termination as specified in such written agreement); provided, however, that
such termination shall not be effective unless and until it has been consented
to by a majority of the Board of Directors, including a majority of the
Company’s independent directors; or

 

(b)          At such time as either (i) the Management Agreement is terminated
by any party thereto, for any reason, or (ii) the Manager ceases to be the
manager of the Company and its subsidiaries for any reason.

 

Section 2.02         Rights of Termination. If this Agreement is terminated,
such termination shall be without any further liability or obligation of either
party to the other, except as provided in Section 3.07.

 

Section 2.03         Termination Prior to Effective Date. This Agreement shall
terminate automatically upon any termination of the Merger Agreement in
accordance with its terms, and such termination shall be without any further
liability or obligation of either party to the other, except as provided in the
Merger Agreement.

 

 2 

 

 

Article III

MISCELLANEOUS PROVISIONS

 

Section 3.01         Assignment. This Agreement may not be assigned by any party
hereto without the prior written consent of the other party.

 

Section 3.02         Notice.

 

(a)          Unless expressly provided otherwise in this Agreement, all notices,
requests, demands and other communications required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given, made
and received when delivered against receipt or upon actual receipt of
(i) personal delivery, (ii) delivery by reputable overnight courier,
(iii) delivery by facsimile transmission with telephonic confirmation or
(iv) delivery by registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below:

 

If to the Manager:

 

Waterfall Asset Management, LLC
1140 Avenue of the Americas, 7th Floor
New York, New York 10036
Attention: Kenneth Nick
Facsimile: 212-843-8909
Telephone: 212- 257-4606

 

If to the Company:

 

Prior to the Effective Date: The notice address of the Company as set forth in
the Merger Agreement.

 

Following the Effective Date:

 

Sutherland Asset Management Corporation
1140 Avenue of the Americas, 7th Floor
New York, New York 10036
Attention: Kenneth Nick
Facsimile: 212-843-8909
Telephone: 212- 257-4606

 

(b)          Either party may alter the address to which communications or
copies are to be sent by giving notice of such change of address in conformity
with the provisions of this Section 3.02 for the giving of notice.

 

Section 3.03         Binding Nature of Agreement; Successors and Assigns. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors and permitted
assigns as provided in this Agreement.

 

 3 

 

 

Section 3.04         Entire Agreement. This Agreement contains the entire
agreement and understanding among the parties hereto with respect to the subject
matter of this Agreement and the Management Agreement, and supersedes all prior
and contemporaneous agreements, understandings, inducements and conditions,
express or implied, oral or written, of any nature whatsoever with respect to
the subject matter of this Agreement and the Management Agreement. The express
terms of this Agreement control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms of the Management
Agreement, and in the event of any inconsistency or conflict between this
Agreement and the Management Agreement, the terms, conditions and provisions of
this Agreement shall govern and control.

 

Section 3.05         Amendments. This Agreement may be amended or modified only
by an agreement in writing signed by all parties hereto; provided, that any such
amendment shall not be effective unless and until it has been approved by a
majority of the Board of Directors, including a majority of the Company’s
independent directors.

 

Section 3.06         No Waivers; Cumulative Remedies. No failure to exercise and
no delay in exercising, on the part of any party hereto, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law. No waiver of any provision hereunder shall be
effective unless it is in writing and is signed by the party asserted to have
granted such waiver.

 

Section 3.07         Governing Law. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES TO THE CONTRARY.

 

Section 3.08         Headings. The headings contained in this Agreement are for
convenience only and shall not affect the construction or interpretation of any
provisions of this Agreement.

 

Section 3.09         Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 3.10         Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

 

[Remainder of Page Intentionally Left Blank]

 

 4 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their representatives on the date first written above.

 

  MANAGER       WATERFALL ASSET MANAGEMENT, LLC   a Delaware limited liability
company       By: /s/ Jack J. Ross     Name: Jack J. Ross     Title: Authorized
Person         COMPANY       ZAIS FINANCIAL CORP.   a Maryland corporation      
By: /s/ Michael Szymanski     Name: Michael Szymanski     Title: President and
Chief Executive Officer

 

[Waterfall Side Letter – Signature Page]

 

 



